Citation Nr: 1701572	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  08-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left herniorrhaphy.

2.  Entitlement to an increased rating in excess of 30 percent for residuals of a left distal patella fracture (left knee).

3.  Entitlement to an increased rating in excess of 20 percent for left knee instability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from September 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case came to the Board from the Los Angeles, California RO.

In July 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

In November 2015, these matters came before the Board and were remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran does not manifest a left hernia disability based on the most comprehensive review of the record in service and thereafter.

2.  The Veteran is in receipt of the maximum 30 percent rating for limitation of flexion of the left knee to 15 degrees.

3.  The Veteran does not have limitation of extension of the left knee to 10 degrees or more.

4.  The Veteran as likely as not has severe instability of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left hernia disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for a grant of an increased rating in excess of 30 percent for residuals of a left distal patella fracture are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5260, 5261, 5262 (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of an increased rating of 30 percent for instability of the left knee are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in March 2007, October 2007, and August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. The claimant has been notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment. The case was most recently adjudicated in an April 2016 supplemental statement of the case.

VA has fulfilled its duty to assist. The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period. The Veteran was afforded pertinent VA examinations in August 2007, June 2008, and March 2016. The examiners reviewed the claims file, performed an examination of the Veteran, and provided findings and opinions with sufficient detail for the Board to make a decision.  The reports are deemed adequate with respect to these claims. 

The Veteran testified at a Board hearing in July 2015, during which he received proper assistance in developing the claim. See 38 C.F.R. § 3.103.

These matters were before the Board in November 2015, at which time they were remanded for additional development.  The AOJ has complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993). The appeal is now ready to be considered on the merits.

Service connection claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service treatment records show the Veteran complained of left groin pain for three weeks and reportedly underwent excision of the contents of left inguinal canal and circumcision while in service in August 1974.

Post service, the Veteran complained of left groin pain and diagnosed with a left inguinal hernia in November 2008.

The Veteran appeared at a Board hearing in July 2015.  He testified that during service he was told that he had a hernia and needed to undergo surgery.  He stated that he "supposedly had a hernia operation, but that also had a testicle removed."  He stated that he continues to experience pain in his left side, particularly when he strains and that he still feels like he has a hernia.  

The Veteran underwent a VA examination in March 2016.  The examiner opined that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  As a rationale, the examiner stated that the Veteran does not have a current diagnosis of a left or right hernia.  In response to the remand request to reconcile the November 2008 diagnosis, the examiner opined that: 

The left inguinal hernia diagnosis noted on 11/04/08 appears to be incorrect as the 2 subsequent surgical consults done 01/07/09 and 07/08/09 both state no left inguinal hernia was appreciated. The [service treatment record (STR)] dated 08/07/74 states excision of the contents of left inguinal canal and circumcision were performed, there was no testicle found in the inguinal canal. There is no notation documented of a left inguinal hernia repair. STR's from 2007 and 2010 refer to the Veteran's history of multiple masses since 1974, has had lipomas removed, 05/26/10 he [complained of] bothersome abdominal masses. In this examiner's opinion, the Veteran's diagnosis of [left inguinal hernia] originated during service was incorrect and therefore less likely than not (less than 50% probability) incurred in or caused by in-service illness or event."

The Board must weigh the credibility and probative value of the medical opinion evidence of record, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Although the records indicate that there was a November 2008 diagnosis, a comprehensive review by both the Board and the VA examiner showed subsequent records found no left hernia.  The Board recognizes that under McClain v Nicholson, 21 Vet.App. 319 (2007), it is only necessary for the Veteran to show a disability at any point during the appeal period, even if that disability resolves prior to adjudication.  However, the Board finds that the evidence here shows that the preponderance of the evidence shows that the November 2008 diagnosis was erroneous and therefore, it is not a question of a resolved disability but rather that the Board finds that the Veteran had no disability during the period on appeal.  

The Board recognizes that the Veteran has provided lay evidence of his experience during service and his current symptoms.  The Board finds the Veteran to be competent to testify as to what he has experienced and his testimony is credible.  However, the Board finds that the objective medical records and expert opinion of the VA examiner is more probative as to a diagnosis of a hernia, as it is a medical disorder requiring specialized training and knowledge. 

Without a disability, the Veteran's claim of service connection must be denied.  The benefit-of-the-doubt rule does not apply and his claim must be denied. 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Increased ratings claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

If the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous. 38 C.F.R. § 4.20.

The Veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally, Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). However, the current level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Furthermore, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart, supra.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3. 

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263. 38 C.F.R. § 4.71a.  The Veteran is presently rated at 30 percent under Diagnostic Code 5299-5262 and 20 percent under Diagnostic Code 5257.  As will be discussed herein, the Board finds that Diagnostic Code 5260 is more appropriate than Diagnostic Code 5262 for rating the Veteran's disability, particularly in consideration of avoiding pyramiding and properly compensating the Veteran for his symptoms.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).

Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms. Id. 

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg. A 10 percent rating is assigned when flexion is limited to 45 degrees. A 20 percent rating is assigned when flexion is limited to 30 degrees. A 30 percent rating is assigned when flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg. A 10 percent rating is assigned when extension is limited to 10 degrees. A 20 percent rating is assigned when extension is limited to 15 degrees. A 30 percent rating is assigned when extension is limited to 20 degrees. A 40 percent rating is assigned when extension is limited to 30 degrees. A 50 percent rating is assigned when extension is limited to 45 degrees. 

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability. A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability. A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability. A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension. 38 C.F.R. § 4.71, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis with limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998). VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. Id. 

The Veteran filed claims for increased ratings for his left knee in March 2007.  A March 2007 radiology record showed a clinical history of the Veteran's left knee was "sensitive to touch / limited [range of motion] / about 50 % / no visible edema." The radiologist noted "DJD changes of the left knee with narrowing lateral compartment and the femoropatellar joint. Separate bony density inferior to the right patella, probably due to chronic avulsion with uncertain age, since the soft tissue cannot be properly evaluated. There are no other fractures dislocations."

The Veteran underwent a VA examination in August 2007.  The Veteran reported constant, daily left knee pain that are sharp and stabbing with walking.  He also reported that his left knee gives way.  He wears a brace.  His left knee disorder interferes with daily activities, particularly with walking and standing long periods of time.  

A physical examination of the left knee showed no deformities and no swelling.  The Veteran was tender over the patella and could not fully extend his knee.  Range of motion was -10 degrees of extension and 70 degrees of flexion. Active range of motion did not produce weakness, fatigue, or coordination.  There was no additional loss of range of motion with repetitive movement.  The examiner diagnosed patella fracture in the military times two with chronic left knee pains with narrowing lateral compartment with decreased range of motion.  It was noted that there was no laxity or instability found.

In the September 2007 rating decision, the AOJ continued the Veteran's 20 percent rating for instability and 30 percent rating for residuals of the left patella fracture.

A December 2007 x-ray of the left knee showed "a persistent narrowing of the medial compartment with peripheral osteophytic spurring. There is a borderline tiny joint effusion. There are stable calcifications posterior to the knee. The patella showed no significant lateral subluxation or tilt.  No evidence of joint effusion.  There is a single stable calcification posterior to the knee."

A January 2008 MRI of the left knee showed moderate degenerative spurring of the tibial spines.  There was mild spurring and cortical irregularity of the tibial plateau anteriorly consistent with degenerative changes.  A treatment record showed the Veteran was diagnosed with internal derangement of the left knee.  He complained of knee pain, recurrent effusions, locking, giving way, and popping.  A physical examination showed that his tenderness was difficult to locate and was not reproducible with repeated attempts.  The examiner also noted that the Veteran was "very jumpy and poorly tolerant of the examination. When distracted has a reasonable range of motion however patient has significant guarding and difficulty to ascertain exact range of motion secondary to this.  Lateral collateral and medial collateral ligamentous examination showed stable medial and lateral collateral ligaments. Lachman was unable to be performed secondary to significant guarding."

The Veteran underwent a VA examination in June 2008.  The Veteran reported complaints of pain and buckling in the left knee.  He stated that he is unable to climb stairs or kneel down.  The Veteran used bilateral knee sleeves with medial and lateral hinges and also utilizes a cane for slight relief of his symptoms.  A physical examination showed a limping antalgic gait. Range of motion of the left knee was from 0 to 130 degrees with nonpainful motion when distracted ad45-60 degrees of painful motion when not distracted.  He had diffuse tenderness about the knee with no effusion.  There was no instability to varus or valgus stress and Lachman's was negative.  There was increased pain following repetitive use when not distracted but no effect on incoordination, fatigue, weakness, or lack of endurance.  

A June 2008 emergency room record showed the Veteran reported for left knee pain.  The record showed the Veteran had left knee cap pain as a result of an old injury but felt a "pop" the prior night.  Guarding was noted at the site of pain. 

In August 2009, a treatment record showed the Veteran's left knee was painful but had been helped by an unloader brace.  He did not report any mechanical symptoms. His range of motion was from 8 to 90 degrees on the left with moderate effusion, and diffuse tenderness. Ligaments were stable and Lachman's was negative.  An x-ray showed "mod[erately] severe degenerative arthritis left knee max lateral compartment."

January 2010 treatment records show left knee with mild to moderate joint line TTP, no significant effusion or erythema, decreased range of motion, and negative Lachman's and drawers tests.   

Records from 2010 through 2016 show ongoing complaints of pain and swelling, episodes of buckling resulting in falls, and regular use of a cane and brace

The Veteran appeared at a Board hearing in July 2015.  He testified that he has constant pain in his knees and that he is unable to sit or stand for long periods of time and cannot climb stairs.  He stated that his knee gives out on him constantly.  Specifically, that he can only walk 50 or 60 feet and then it buckles.  He wears a knee brace and walks with a cane and was recently given a walker by the VA as he is considered a fall risk.  

The Veteran underwent a VA examination in March 2016.  The Veteran reported symptoms of pain, weakness, buckling, swelling, and popping.  His functional loss was described as an inability to do prolonged walking, standing and an inability to kneel or bend.  A physical examination showed range of motion to be from 0 to 30 degrees with objective evidence of pain with weight-bearing, localized tenderness, pain on palpation, and crepitus.  The Veteran's range of motion was not additionally limited upon repetitive use testing.  During a flare-up, the Veteran's range of motion was from 0 to 15 degrees.  Muscle strength testing was 1/5 for flexion and extension of the left knee, but with no atrophy.  No ankylosis was noted.  Joint stability testing showed moderate recurrent subluxation of the left knee and severe lateral instability of the left knee.  The examiner also noted a history of recurrent effusion triggered by walking one block.  The Veteran was unable to perform joint stability testing due to significant discomfort.

The examiner also noted media tibial stress syndrome (shin splits) and meniscal conditions including meniscal tear, frequent episodes of joint locking, pain, and effusion.  The Veteran requires a brace constantly, regular use of a cane, and occasional use of crutches or a walker.    

The Board presently finds that the Veteran is entitled to the maximum 30 percent disability rating for limitation of flexion to 15 degrees.  There is no evidence that his flexion is limited beyond 15 degrees.  Therefore, a higher evaluation under Diagnostic Code 5260 is neither warranted nor available.

Although a separate rating would be available for limitation of extension under Diagnostic Code 5261, the evidence does not show that the Veteran's extension of the left knee is limited to 10 degrees or more.  The August 2009 treatment record showed extension limited to 8 degrees, but the remainder of the treatment records and VA examination findings showed full extension.  Therefore, a separate compensable evaluation under Diagnostic Code 5261 is not warranted.  

The Veteran is also in receipt of a 20 percent rating for moderate instability under Diagnostic Code 5257.  The Board finds that the Veteran has severe instability in the left knee, as evidenced by the March 2016 VA examiner's findings, his constant use of a brace and cane, and the lay and medical evidence of his left knee giving way and falling.  Therefore, a higher 30 percent rating is granted.  

Additionally, the records show impairment of the tibia and fibula for a rating under Diagnostic Code 5262.  However, the Veteran may not be assigned separate ratings under both Diagnostic Code 5257 or 5260 and Diagnostic Code 5262.

As stated above, Diagnostic Code 5262 provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability" or nonunion of the tibia and fibula with loose motion, requiring a brace. 38 C.F.R. § 4.71a.  The Veteran has had a fractured knee cap but not a fracture of the tibia or fibula, and thus, the limitation of motion code rather than 5262 provides a better basis to assign the rating.  This change does not result in a change in compensation under Code 5262 or Code 5260.

Diagnostic Codes 5257 and 5262 overlap by providing ratings based, at least in part, on symptoms of instability and subluxation.  Diagnostic Code 5260 for limitation of knee flexion also overlaps with Diagnostic Code 5262, as the ratings contemplate symptoms of nonunion or malunion with a level of knee or ankle disability, arguably encompassing any limited motion. 

The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14. The evidence shows that the Veteran has medial tibial stress syndrome of the left knee but there are no findings of nonunion on the left.  The record does show MRI evidence of an old nonunion fracture on the right.  The Veteran is already compensated for marked left knee disability, by the 30 percent rating for limitation of flexion and the 30 percent rating for instability.  Therefore, a rating under Diagnostic Code 5262 would compensate the Veteran twice for the overlapping symptomatology of instability or limited motion and is therefore, not warranted.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62. 

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the Board finds no basis for further compensation under these principles. 

The Veteran has credibly reported left knee symptoms of pain, constant sensation of giving way, limitation of motion, swelling, weakness. He has been provided the maximum available rating under Diagnostic Code 5257 for severe instability and under Diagnostic Code 5260 for limitation of flexion.  The Board has also considered whether other Diagnostic Codes for the knee would provide an additional benefit for the Veteran; however, it determines that the preponderance of the evidence does not show that any additional Diagnostic Codes are applicable, that they would provide a higher benefit, or that they would not amount to pyramiding of the Veteran's symptoms. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5261, 5262, 5263 (2015). 

Consequently, the preponderance of the evidence indicates that entitlement to a rating in excess of 30 percent for limitation of flexion is not warranted at any time during the appellate process, while a rating of 30 percent for instability is granted.  

Extraschedular rating

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1). The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). The evidence in this case does not show such an exceptional disability picture. Comparison between the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology. The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, nor have alleged that the rating criteria are inadequate. 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In summary, the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1) have not been met.


ORDER

Service connection for residuals of a left herniorrhaphy is denied.

An increased rating in excess of 30 percent for residuals of a left distal patella fracture is denied.

An increased rating of 30 percent for left knee instability is granted, subject to the law and regulations governing the award of monetary benefits.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


